Citation Nr: 9915197	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-34 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
peripheral neuropathy, and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1976.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a December 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  A February 1995 unappealed rating decision denied service 
connection for peripheral neuropathy.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
peripheral neuropathy has been received since the February 
1995 rating decision.


CONCLUSION OF LAW

The veteran has submitted new and material evidence to reopen 
his claim for service connection for peripheral neuropathy.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted on a presumptive basis for certain 
chronic disabilities, such as organic disease of the nervous 
system, when shown to a degree of 10 percent within a year of 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1998).

Service connection for peripheral neuropathy was denied in a 
rating decision in February 1995, and the veteran was 
notified later in February 1995.  The veteran did not perfect 
an appeal with respect to this decision.

Evidence on file at the time of the February 1995 rating 
decision consisted of the veteran's service medical records, 
private outpatient records beginning in September 1991, and 
March 1994 VA examination reports.

The veteran's service medical records do not contain any 
pertinent neurological complaints or abnormal findings.  
Private outpatient records for January 1993 reveal complaints 
of numbness of the arms, legs and mouth.  The veteran 
reported that his father had been diagnosed with a rare 
neurological disorder.  Possible neuralgia was diagnosed.  
According to a February 1993 medical report from Robert L. 
Glanzman, M.D., the veteran had a one year history of 
intermittent numbness of the arms, legs, and face.  Physical 
examination was essentially normal.  Dr. Glanzman was unable 
to provide a definite diagnosis.  A January 1994 report from 
Catherine A. Kroll, D.O., reveals that she had treated the 
veteran since October 1985, with complaints of numbness of 
the arms, legs, and mouth beginning in January 1993.  
According to Dr. Kroll, other physicians have indicated that 
the etiology of the veteran's numbness is either anxiety or 
mild B 12 folate deficiency.  The impression on private 
outpatient records for March 1994 was polyneuropathy.

On VA examination in March 1994, the veteran complained of 
numbness and tingling in the hands, feet, and face.  Carpal 
tunnel syndrome of the wrists, status-post decompression 
median nerve bilaterally with persistent symptoms; and 
paresthesia of the hands, feet, and central face, of unknown 
etiology were diagnosed.

Evidence received by VA after February 1995 consists of 
private medical records beginning in September 1993, VA 
outpatient records beginning in February 1995, VA hospital 
records beginning in April 1996, a December 1996 VA 
examination report, a transcript of the veteran's April 1998 
personal hearing at the RO, a transcript of the veteran's 
April 1999 video conference hearing with the undersigned, and 
statements by and on behalf of the veteran.

The examiner's conclusions on VA examination in December 1996 
include that the veteran's polyneuropathy might be secondary 
to perineal plastic syndrome due to adenocarcinoma of the 
right kidney or to amyotrophic lateral sclerosis.  Service 
connection is in effect for the postoperative residuals of 
adenocarcinoma of the right kidney.  This medical opinion 
suggesting that the veteran's peripheral neuropathy might be 
related to service-connected disability is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the December 
1996 VA examination report is new and material, and the claim 
for service connection for peripheral neuropathy is reopened.


ORDER

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for 
peripheral neuropathy is granted.


REMAND

Although the December 1996 VA examination report is new and 
material and is sufficient to establish that the veteran's 
claim is well grounded, the opinion is not adequate for 
adjudication purposes since the examiner did not assess the 
probability that there is an etiological relationship between 
the veteran's service-connected postoperative residuals of 
adenocarcinoma of the right kidney and his peripheral 
neuropathy.  Moreover, the December 1996 examination was a 
nephrological examination; it is not clear whether the 
examiner has expertise in the etiology of peripheral 
neuropathy. 

In light of these circumstances, the claim is REMANDED to the 
RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to the reopened claim.  When 
the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
a copy of all indicated records that are 
not already on file.

2.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's peripheral neuropathy.  All 
indicated studies should be performed.  
The claims folder must be made available 
to the examiner for review.  With respect 
to any peripheral neuropathy found to be 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service exposure 
to Agent Orange or was caused or 
chronically worsened by the service-
connected post-operative adenocarcinoma 
of the right kidney.  The rationale for 
all opinions expressed should also be 
provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should adjudicate the reopened claim 
for service connection for peripheral 
neuropathy on a de novo basis.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he receives further notice from the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

